Case 1:20-cv-21506-CMA Document 1-1 Entered on FLSD Docket 04/08/2020 Page 1 of 1
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017 CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEZ INSTRUCTIONS ON NEXT PAGE OF THIS FORM) NOTICE: Attorneys MUST Indicate Ali Re-filed Cases Below.

 

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
JOHN BLANCO FEDEX FREIGHT, INC.
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Anthony M. Georges-Pierre, Remer & Georges-Pierre, PLLC, 44 Caroline M. Landt and Meagan L. Martin, Baker & Hostetler LLP,
West Flagler St., Suite 2200, Miami, FL 33130; (305) 416-5000 200 S. Orange Ave., Suite 2300, Orlando, FL 32801; 407-649-4000
(d)Check County Where Action Arose: (% MiAMI-DADE [] MONROE ( BROWARD [1 PALM BEACH CT MARTIN C1 ST.LUCIE [UINDIANRIVER [1 OKEECHOBEE 1 HIGHLANDS
If. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
(For Diversity Cases Only) and One Box for Defendant)
0 1 US. Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol (1 | Incorporated or Principal Place Ol4 4
of Business In This State
(J 2. U.S. Government O44 Diversity Citizen of Another State O42 {] 2 Incorporated and Principal Place ohos 15
Defendant (Indicate Citizenship of Parties in Item ITI) of Business In Another State
Citizen or Subject of a O13 (1 3 Foreign Nation Ohe 16
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) a Click here for: Nature of Suit Code Descriptions . 7 / a .
| CONTRACT TORTS: FORFEITURE/PENALTY: BANKRUPTCY. OTHER STATUTES
(110 Insurance PERSONAL INJURY PERSONAL INJURY [] 625 Drug Related Seizure (1422 Appeal 28 USC 158 (1 375 False Claims Act
[2] 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 [1] 423 Withdrawal [1] 376 Qui Tam (31 USC
yury Q
(71130 Miller Act [1 315 Airplane Product Product Liability CI 690 Other 28 USC 157 3729 (a))
(140 Negotiable Instrument Liability (1 367 Health Care/ 1 400 State Reapportionment
[1] 150 Recovery of Overpayment [[] 320 Assault, Libel & Pharmaceutical PROPERTY. RIGHTS 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury [1 820 Copyrights (1 430 Banks and Banking
[1] 151 Medicare Act C1 330 Federal Employers’ Product Liability C1 830 Patent . 0 450 Commerce
[J 152 Recovery of Defaulted Liability [1 368 Asbestos Personal O B35 yaaa Apieenaated [1] 460 Deportation
Student Loans C1 340 Marine Injury Product (1 840 Trademark (] 470 Racketeer Influenced and
(Excl, Veterans) (1 345 Marine Product Liability oe LABOR SOCIAL SECURITY. Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [xj 710 Fair Labor Standards (1 861 HIA (1395ff) (1 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle 1 370 Other Fraud Act (1 862 Black Lung (923) [1 490 Cable/Sat TV
LJ 160 Stockholders’ Suits (11355 Motor Vehicle (1 37) Truth in Lendin; ([] 720 Labor/Mgmt. Relations ([] 863 DIWC/DIWW (405(g)) ] 850 Securities/Commodities/
8 5
(1 190 Other Contract Product Liability (1 380 Other Personal (J 740 Railway Labor Act [1] 864 SSID Title XVI Exchange
(195 Contract Product Liability | _[] 360 Other Personal Property Damage 0 751 Family and Medical [1 865 RSI (405(g)) (1 890 Other Statutory Actions
[1] 196 Franchise Injury U1 385 Property Damage Leave Act 1 891 Agricultural Acts
(7) 362 Personal Injury - Product Liability C1 790 Other Labor Litigation (1 893 Environmental Matters
Med. Malpractice CJ 791 Empl. Ret. Inc. (1 895 Freedom of Information
REAL PROPERTY. CIVIL RIGHTS... PRISONER PETITIONS Security Act FEDERAL TAX SUITS. Act
(2 210 Land Condemnation [2] 440 Other Civil Rights Habeas Corpus: (11870 Taxes (U.S. Plaintiff (1 896 Arbitration
C1] 220 Foreclosure [1 441 Voting [] 463 Alien Detainee or Defendant) C1] 899 Administrative Procedure
[1 230 Rent Lease & Ejectment [[] 442 Employment Oo al -Motions to Vacate Oo Puc RS Third Party 26 Act/Review or Appeal of
(0 240 Torts to Land oO At3 Housings. ons Other: / Agency Decision
C1 245 Tort Product Liabitity [445 Amer. w/Disabilities- [1] 530 General [IMMIGRATION TF 20 constitutionality of State
[J 290 All Other Real Property Employment (1 535 Death Penalty (1) 462 Naturalization Application
[2] 446 Amer. w/Disabilities - [C] 540 Mandamus & Other (1 465 Other Immigration
Other 1 550 Civil Rights Actions
(448 Education (1 555 Prison Condition
560 Civil Detainee —
CO Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) g
1 igi . j Transferred from 6 Multidistrict 7 ca,
O Prsaeeting Ww 2 Removed | O3 as led C4 Reinstated ci > another district Litigation O Appeal to [] 8 Multidistrict Cs Remanded from
Court below) Reopened (specify) Transfer District Judge Litigation Appellate Court
from Magistrate ~_ Direct
Judgment File
VI. RELATED/ (See instructions): a) Re-filed Case OygESEINO b) Related Cases OYES J] NO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:
Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION Plaintiff purports to bring a claim under the FLSA 29 U.S.C. §§ 201-219
LENGTH OF TRIAL via days estimated (for both sides to try entire case)
VOI. REQUESTED IN CHECK IF THIS IS A CLASS ACTION :
° 30,000.00 i int:
COMPLAINT: C UNDER FRCP. 3 DEMAND $398, CHECK YES only if demanded in complaint:

JURY DEMAND: Wi Yes [CINo

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE . SIGNATURE OF ATTORNEY OF RECORD
April 8, 2020

2/ Carsbne UW. Lande

FOR OFFICE USE ONLY
RECEIPT # AMOUNT IFP JUDGE MAG JUDGE
